Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 1 of 9 PageID #: 3450




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  MARK AND AMBER FESSLER,                       §
  ANDREW HOCKER, KEVIN REUSS,                   §
  MATTHEW CARRERAS, CHARLES                     §   Civil Action No. 4:19-CV-00248
  AND MICHELLE HANDLY, AARON                    §   Judge Mazzant
  AND STACEY STONE, and DANIEL                  §
  AND SHARON SOUSA, on Behalf of                §
  Themselves and Those Similarly Situated       §
                                                §
  v.                                            §
                                                §
  PORCELANA CORONA DE MÉXICO,                   §
  S.A. DE C.V f/k/a SANITARIOS                  §
  LAMOSA S.A. DE C.V. a/k/a Vortens             §


                                                AND

  STEVEN AND JOANNA CONE, MARK                   §
  AND AMBER FESSLER, ANDREW                      §
  HOCKER, MATTHEW CARRERAS,                      § Civil Action No. 4:17-CV-00001
  CHARLES AND MICHELLE HANDLY,                   § Judge Mazzant
  AARON AND STACEY STONE, and                    §
  DANIEL AND SHARON SOUSA, on                    §
  Behalf of Themselves and Those Similarly       §
  Situated                                       §
                                                 §
  v.                                             §
                                                 §
  PORCELANA CORONA DE MÉXICO,                    §
  S.A. DE C.V f/k/a SANITARIOS LAMOSA            §
  S.A. DE C.V. a/k/a Vortens                     §


                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is a dispute between the parties regarding the proper

 interpretation of one subsection of the settlement agreements in these two cases. See Case No.

 4:17-CV-00001, (Dkt. #286); 4:19-CV-00248, (Dkt. #58).       This dispute is the product of

 Plaintiffs’ Unopposed Motion to Amend Final Order and Judgment in order to incorporate the
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 2 of 9 PageID #: 3451



 Court’s resolution of Class Counsel’s Consolidated Fee Award Application into the final

 judgment. See Case No. 4:17-CV-00001, (Dkt. #283); 4:19-CV-00248, (Dkt. #54). The Court

 granted these unopposed motions and issued its Memorandum Opinion and Order awarding Class

 Counsel $4,333,949.50 in attorneys’ fees and $371,354.98 in litigation expenses and costs for both

 cases on April 24, 2020. See Case No. 4:17-CV-00001, (Dkt. #285); 4:19-CV-00248, (Dkt. #56).

 But in conferring with Defendant to submit a joint Amended Final Order and Judgment in

 accordance with the Court’s orders, see Case No. 4:17-CV-00001, (Dkt. #284); 4:19-CV-00248,

 (Dkt. #55), the parties failed to agree on how to interpret a provision in the settlement agreements.

 The Court conducted a telephonic hearing with the parties to discuss this issue on May 7, 2020.

        The parties’ proposed language, along with each party’s objection to the other party’s

 competing language, is reproduced below:

        11.

        PLAINTIFFS’ REQUESTED LANGUAGE

        Class Counsel’s Motion for Approval of Award of Attorneys’ Fees and Request for
        Reimbursement of Litigation Expenses [Dkt. #275] was GRANTED in part and
        DENIED in part. [Dkt. 285]. Class Counsel is awarded $4,333,949.50 in attorneys’
        fees and $371,354.98 in litigation expenses and costs against the Defendant
        pursuant to Federal Rules of Civil Procedure 23(h) and 54.

        Post judgment interest is payable on all of the above amounts allowable by law
        from the date this judgment is entered until the date this judgment is paid. There is
        no just reason for delay in the entry of this Amended Final Judgment and the Court
        orders execution to issue forthwith.

        The Court denies all relief not granted in this Amended Final Judgment.

        Defendant’s Response: Plaintiffs’ requested language is contrary to the plain
        language of the parties’ settlement agreements. Plaintiffs expressly agreed,
        when they finalized the settlements for each settlement class, that payment of
        any Court- approved amount of attorney fees and costs would not be due until
        after the final resolution of all appeals concerning the application for fees and
        costs.



                                                  2
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 3 of 9 PageID #: 3452



        DEFENDANT’S REQUESTED LANGUAGE

        Class Counsel’s Motions for Approval of Award of Attorneys’ Fees and Request
        for Reimbursement of Litigation Expenses [Dkt. #275] was GRANTED in part and
        DENIED in part [Dkt. 285]. Class Counsel is awarded $4,333,949.50 in attorneys’
        fees and $371,354.98 in litigation expenses and costs pursuant to Federal Rules of
        Civil Procedure 23(h) and 54. Pursuant to the parties’ Settlement Agreement,
        execution on this award shall not issue if the award is appealed. Rather, as agreed
        by the parties in Sec. VIII.C. of their Settlement Agreement, within five days of the
        final resolution of all appeals and/or objections to the Court’s Memorandum
        Opinion and Order [Dkt. 285] regarding Class Counsel’s Motion for Approval of
        Award of Attorneys’ Fees and Request for Reimbursement of Litigation Expenses,
        Defendant shall pay any Court-approved amount of attorney fees and costs. This
        judgment shall bear interest, but in accordance with the terms of the court-approved
        settlement, the fee award judgment shall not bear interest until the date the award
        is due and payable under the terms of the settlement.

        There is no just reason for delay in the entry of this Amended Final Judgment and
        immediate entry by the Clerk of the Court is expressly directed.

        Plaintiffs’ Response: Defendant’s requested language is not the plain language
        of the Settlement Agreement. Defendant is requesting this Court: (1) remove
        the current terms referencing the fee application process; (2) replace the
        current language to now read “appeals to the Court’s Memorandum Opinion
        and Order;” (3) extend the new language to include appeals to the Amended
        Final Judgment; (4) add additional language that execution cannot issue if
        Defendant chooses to appeal; and (5) engraft a waiver of Plaintiffs’ rights
        under the Federal Rules of Civil Procedure and Appellate Procedure to
        protect the Judgment during the pendency of appeal.

        Plaintiffs and Class Counsel did not expressly (or otherwise) agree to the
        language or the interpretation proposed by Defendant. The Settlement
        Agreement does not waive rights of execution or interest under the Judgment
        absent appropriate supersedeas protections or security.

 See Case No. 4:17-CV-00001, (Dkt. #286) (footnotes omitted); 4:19-CV-00248, (Dkt. #58)

 (footnotes omitted).

        Section VIII, subsection C of both settlement agreements read as follows:

        C.      Within five days of 1) the Effective Date or 2) the final resolution of all
                appeals and/or objections to Class Counsel’s Fee Application, whichever is
                later, Defendant shall pay any Court-approved amount of attorney fees and
                costs in the form of one or more checks or wire transfers delivered into trust
                accounts to be identified by Class Counsel. Class Counsel shall provide to
                Defendant’s counsel in a timely manner all wiring and account information

                                                  3
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 4 of 9 PageID #: 3453



                   necessary to enable Porcelana to make such deposits within the time
                   required.

 See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

 & 4).

                                                    ANALYSIS

          The two disputes before the Court here are: (1) whether Section VIII, subsection C of the

 settlement agreements extends to an appeal of this Court’s Memorandum Opinion and Order on

 the issue of Class Counsel’s Fee Application; and (2) if the answer to the first question is “yes,”

 whether postjudgment interest does not begin to accrue until the date the award is due under the

 terms of the settlement. 1

          The Court concludes that: (1) Section VIII, subsection C of the settlement agreements

 extends to an appeal of this Court’s Memorandum Opinion and Order on the issue of Class

 Counsel’s Fee Application; and (2) postjudgment interest accrues from the date of the entry of

 judgment.

     I.   Section VIII, Subsection C Covers Appeals of This Court’s Memorandum Opinion and Order

          Under Texas law, 2 “[t]he goal of contract interpretation is to ascertain the parties’ true

 intent as expressed by the plain language they used.” Great Am. Ins. Co. v. Primo, 512 S.W.3d

 890, 893 (Tex. 2017) (citations omitted). “A contract’s plain language controls, not ‘what one side

 or the other alleges they intended to say but did not.’” Id. (quoting Gilbert Tex. Const., L.P. v.

 Underwriters at Lloyd’s London, 327 S.W.3d 118, 127 (Tex. 2010)). And terms are assigned




 1
   Although raised by Plaintiffs in their response to Defendant’s proposed language, the issue of a supersedeas bond is
 not currently before the Court.
 2
  As established by both settlement agreements, Texas substantive law governs except for the Court’s determination
 of a reasonable award of attorney fees as costs, which was governed by federal law. See Case No. 4:17-CV-00001,
 (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4).

                                                           4
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 5 of 9 PageID #: 3454



 “their ordinary and generally accepted meaning unless the contract directs otherwise.” Id.

 (citations omitted).

          Plaintiffs argued during the May 7 hearing that Section VIII, subsection C refers only to

 objections or appeals to Class Counsel’s Fee Application to the extent that Magistrate Judge

 Johnson—who handled these cases up until final settlement approval—had drafted a Report and

 Recommendation regarding Class Counsel’s Fee Application. Ultimately, this Court decided

 Class Counsel’s Fee Application in a Memorandum Opinion and Order, but Plaintiffs contend that

 it was not the parties’ intent that “appeals” in Section VIII, subsection C referred to any appeal of

 this Court’s Memorandum Opinion and Order.

          Defendant disagrees. As expressed to the Court during the May 7 hearing, Defendant

 believed at all times that the plain language of the provision—“the final resolution of all appeals

 and/or objections”—covered appeals of the Court’s Memorandum Opinion and Order. The Court

 agrees with Defendant that the plain language covers appeals of this Court’s Memorandum

 Opinion and Order on the issue of Class Counsel’s Fee Application. 3

          Section VIII, subsection C of the settlement agreements contemplates that “[w]ithin five

 days of 1) the Effective Date or 2) the final resolution of all appeals and/or objections to Class

 Counsel’s Fee Application, whichever is later, Defendant shall pay any Court-approved amount of

 attorney fees . . . .” See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added);

 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). The language “final resolution of

 all appeals and/or objections” plainly contemplates an appeal to the Fifth Circuit Court of Appeals,



 3
   The Court believes Plaintiffs’ representation that Plaintiffs’ intent was for this provision to only cover objections to
 Class Counsel’s Fee Application to the extent that Magistrate Judge Johnson drafted a Report and Recommendation
 on the issue. But the Court’s hands are bound by the plain language of the contract: “The fact that the parties may
 disagree about the policy’s meaning does not create an ambiguity.” Id. (quoting State Farm Lloyds v. Page, 315
 S.W.3d 525, 527 (Tex. 2010)). And because the language here “lends itself to a clear and definite legal meaning, the
 contract is not ambiguous,” and the plain language—not one party’s sincere but unilateral intent—controls. See id.

                                                             5
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 6 of 9 PageID #: 3455



 along with any objection to a magistrate judge’s report and recommendation—it does not

 encompass objections to a report and recommendation to the exclusion of any appellate-court

 proceedings as Plaintiffs argue.

        Plaintiffs’ argument is also belied by the other provisions of the settlement. See, e.g., State

 Farm Life Ins. Co. v. Beaston, 907 S.W.2d 430, 433 (Tex. 1995) (explaining that courts must “read

 all parts of a contract together.”). Subsection E—which also appears in section VIII—explicitly

 contemplates that the Court’s Memorandum Opinion and Order on the issue of Class Counsel’s

 Fee Application might be challenged on appeal:

        E.      . . . The Court’s or an appellate court’s failure to approve, in whole or in
                part, any award of attorney fees and costs to Class Counsel, or any Service
                Award, shall not affect the validity or finality of the Settlement, nor shall
                such non-approval be grounds for rescission of the Agreement, as such
                matters are not the subject of any agreement among the Parties other than
                as set forth above.

 See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

 & 4). Indeed, subsection E discusses the effect of “[this] Court or an appellate court’s failure to

 approve, in whole or in part, any award of attorney fees and costs to Class Counsel” on the finality

 and validity of the settlements. See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4)

 (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added).

        Additionally, on the first page of the settlement agreement, numeral 5 reflects Class

 Counsel’s position that the settlement—“taking into account the risks and costs of continued

 litigation, and the length of time that would be required to complete the litigation and any

 appeals”—is in the best interest of the class. See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits

 3 & 4) (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). This

 evinces that throughout the settlement, the parties understood the term “appeal” to have its plain




                                                  6
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 7 of 9 PageID #: 3456



 meaning. So, reading the agreement as a whole, the Court concludes that the term “appeals” in

 Section VIII, subsection C refers to appellate-court proceedings.

            Plaintiffs—pointing to the settlement’s definition of the term “Effective Date”—argued at

 the May 7 hearing that the term “appeal” cannot refer to an appeal of the Court’s Memorandum

 Opinion and Order on the issue of Class Counsel’s Fee Application. Under the settlement,

 “Effective Date” means:

            R.       “Effective Date” means the first date that is three business days after all of
                     the following have occurred: (i) the Court has entered an order granting final
                     approval of the Settlement Agreement in accordance with the terms of this
                     Agreement; (ii) the time for any challenge to the Settlement, both in the
                     Court and on appeal, has elapsed; and (iii) the Settlement has become final,
                     either because no timely challenge was made to it or because any timely
                     challenge has been finally adjudicated and rejected. For purposes of this
                     paragraph, an “appeal” shall not include any appeal that concerns solely the
                     issue of Class Counsel’s Attorney Fees and Expenses or the Service Awards
                     to the Class Representatives.

 See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

 & 4). Pointing to the last sentence of this defined term, Plaintiffs asserted that the parties carved

 out an appeal of the Court’s Memorandum Opinion and Order on the issue of Class Counsel’s Fee

 Application from Section VIII, subsection C. Plaintiffs’ reading is unpersuasive.

            The sentence Plaintiffs look to for support within the defined term “Effective Date” states

 that: “For purposes of this paragraph, an ‘appeal’ shall not include any appeal that concerns solely

 the issue of Class Counsel’s Attorney Fees and Expenses or the Service Awards to the Class

 Representatives.” See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added);

 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). All this sentence does is ensure

 that when “Effective Date” is used throughout the agreements, 4 any appeal of “Class Counsel’s

 Attorney Fees and Expenses or the Service Awards to the Class Representatives” is not considered


 4
     By the Court’s count, “Effective Date” is used four times.

                                                             7
Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 8 of 9 PageID #: 3457



 in calculating the Effective Date. And Section VIII, subsection C contemplates that Defendant

 shall pay “[w]ithin five days of 1) the Effective Date or 2) the final resolution of all appeals and/or

 objections to Class Counsel’s Fee Application, whichever is later . . . .” See Case No. 4:17-CV-

 00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4)

 (emphasis added). The fact that the term “Effective Date” includes a specific carveout for an

 appeal of Class Counsel’s fee award does not alter the meaning of Section VIII, subsection C. 5

           To adopt Plaintiffs’ interpretation would require the Court to turn a blind eye to the plain

 text of the agreements and either: (1) read out “the final resolution of all appeals” from Section

 VIII, subsection C; or (2) treat the term “appeals” as surplusage. Either option is impermissible.

 See Quicksilver Res., Inc. v. Reliant Energy Servs., Inc., 2-02-249-CV, 2003 WL 22211521, at *2

 (Tex. App.—Fort Worth Sept. 25, 2003, no pet.) (citations omitted) (“every clause in a contract

 should be construed so that every word is given meaning.”). Defendant’s interpretation that

 Section VIII, subsection C applies to appeals of this Court’s Memorandum Opinion and Order

 regarding Class Counsel’s fee award is the correct interpretation.

     II.   Postjudgment Interest Accrues from the Date of the Entry of Judgment

           But Defendant’s assertion that under the settlement agreements, “the fee award judgment

 shall not bear interest until the date the award is due and payable under the terms of the settlement”

 is erroneous. See Case No. 4:17-CV-00001, (Dkt. #286); 4:19-CV-00248, (Dkt. #58).

           “In diversity cases, federal law controls the award of postjudgment interest, including

 decisions about when postjudgment interest begins to accrue.” Art Midwest, Inc. v. Clapper, 805

 F.3d 611, 615 (5th Cir. 2015) (citing Nissho–Iwai Co. v. Occidental Crude Sales, Inc., 848 F.2d



 5
   If anything, this supports that the parties contemplated an appeal of the Court’s Memorandum Opinion and Order on
 the issue of Class Counsel’s Fee Application and drafted Section VIII, subsection C broadly with that possibility in
 mind.

                                                          8
    Case 4:19-cv-00248-ALM-KPJ Document 59 Filed 05/11/20 Page 9 of 9 PageID #: 3458



     613, 622–24 (5th Cir. 1988)). 6 And federal law provides that “postjudgment interest ‘shall be

     calculated from the date of the entry of the judgment.’” Id. (quoting 28 U.S.C. § 1961(a)).

     Defendant points to nothing in Section VIII, subsection C—or anything else in the settlement

     agreements—that alters the statutory rule. Accordingly, postjudgment interest shall accrue from

     the date of the entry of the judgment.

                                                        CONCLUSION

                Accordingly, the parties are ORDERED to submit an Amended Final Judgment consistent

.    with the above order for the Court to enter within five (5) days.

                It is further ORDERED that should the parties have remaining disputes related to the

     Amended Final Judgment, the parties shall call the Court to schedule a telephone conference before

     filing an Amended Final Judgment with contested provisions.

             SIGNED this 11th day of May, 2020.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




     6
         Postjudgment interest is “procedural because it confers no right in and of itself.” Nissho–Iwai Co., 848 F.2d at 623.

                                                                 9
